Schaller, J.,
dissenting. I respectfully disagree with the result reached in part I of the majority opinion. There, the majority concludes that the trial court’s *652order that the plaintiff pay the defendant $29,500 was, in essence, the enforcement of the original judgment that the plaintiff had undermined by failing to make mortgage payments. The majority further concludes that the order is valid even though (1) the defendant requested only “that the plaintiff be adjudged in contempt . . . and be punished therefor,” and (2) the finding of contempt was ultimately vacated.
I agree with the majority that the trial court has broad powers to protect the integrity of its judgments; Commissioner of Health Services v. Youth Challenge of Greater Hartford, Inc., 219 Conn. 657, 670, 594 A.2d 958 (1991); and broad discretion to make whole a party who has suffered by reason of the failure of another to comply with a court order. Kronholm v. Kronholm, 23 Conn. App. 577, 579, 582 A.2d 1178 (1990). I fully agree with the majority that “we must determine whether the relief requested was of the same general type as that awarded and whether the request 'was sufficient to apprise the [plaintiff] of the purpose of the motion and of the kind of relief that might be ordered by the court.’ [Roberts v. Roberts, 32 Conn. App. 465, 472-73, 629 A.2d 1160 (1993)].”
I question, however, the authority for the sweeping statement in Nelson v. Nelson, 13 Conn. App. 355, 367, 536 A.2d 985 (1988), apparently relied on heavily by the majority, that “[i]n a contempt proceeding, even in the absence of a finding of contempt, a trial court has broad discretion to make whole any party who has suffered as a result of another party’s failure to comply with a court order.” (Emphasis added.) The only authority offered in Nelson to support that proposition was Papa v. New Haven Federation of Teachers, 186 Conn. 725, 737, 444 A.2d 196 (1982). Because that case does not appear to support that proposition, I question the majority’s reliance on the proposition to justify the action of the trial court in this instance.
*653There is an additional, even more compelling, reason for reversal. The fundamental due process guarantees of reasonable notice and reasonable opportunity to be heard, based on article first, § 8, of the constitution of Connecticut and § 1 of the fourteenth amendment to the United States constitution, underlie the test recited in Roberts v. Roberts, supra, 32 Conn. App. 472-73.1 The procedure followed in this case fell far short of meeting those due process guarantees.
The contempt proceeding that resulted in the disputed order was initiated by the defendant’s application to cite and adjudge in contempt, dated April 22, 1992. There, the defendant recited that the plaintiff had failed to comply with the judgment that required him to hold the defendant harmless on the Fleet Finance, Inc., and Harbor Finance balances and to make payments on two mortgages on the defendant’s residence. The remedy sought was a finding of contempt and punishment. The trial court found the plaintiff in contempt and ordered him to pay the defendant $29,500, a sum that represented the defendant’s lost equity in the residence resulting from the plaintiff’s failure to make mortgage payments.
In response to the plaintiff’s motion for articulation, the court determined that the automatic stay provision of Practice Book § 4046 was in effect at the time the plaintiff failed to make the payments. The court, accordingly, vacated the contempt finding and vacated an order of counsel fees “since the plaintiff cannot be found in contempt for failure to make court ordered pay*654ments while the automatic stay was in effect.” (Emphasis added.) The order relating to the $29,500 payment, however, was allowed to remain in effect without explanation by the trial court. The trial court believed, therefore, that, while the mortgage payments ordered had not been made, the nonpayment did not violate the court order. The resulting scenario portrays, in my view, something less than “undisputed evidence of the plaintiffs failure to comply with a court order” as the majority has characterized it.
It is well settled that “[i]t is a fundamental premise of due process that a court cannot adjudicate a matter until the persons directly concerned have been notified of its pendency and have been given a reasonable opportunity to be heard in sufficient time to prepare their positions on the issues involved. . . . Generally, when the exercise of the court’s discretion depends on issues of fact which are disputed, due process requires that a trial-like hearing be held, in which an opportunity is provided to present evidence and to cross-examine adverse witnesses.” (Citations omitted; internal quotation marks omitted.) Roberts v. Roberts, supra, 32 Conn. App. 475; see U.S. Const., amend. XIV, § 1; Conn. Const., art. I, § 8.
In this case, the plaintiff was notified only that a contempt finding and punishment were sought. Following that contempt proceeding, the trial court, in an effort to make the defendant whole as a result of the plaintiff’s “contemptuous” conduct, fashioned the unusual order disputed here. When the contempt finding was vacated, apparently because the plaintiff’s conduct was not “contemptuous” at all but allowed by the automatic stay provision, the court declined to vacate the remedy even though the basis for the order had been rendered ineffective. Under those circumstances, I believe that the original contempt relief sought was neither relief of the same general type as awarded nor “suffi*655cient to apprise the [plaintiff] of the purpose of the motion and the kind of relief that might be ordered by the court.” Roberts v. Roberts, supra, 32 Conn. App. 472-73.
I conclude that the plaintiff was entitled to notice of the specific remedy sought as well as a fair opportunity to contest the matter in a full evidentiary hearing as outlined in Nelson v. Nelson, supra, 13 Conn. App. 367, and Roberts v. Roberts, supra, 32 Conn. App. 475. I would reverse the judgment of the trial court.
Accordingly, I respectfully dissent.

 The issue was generally addressed in oral argument, although in the context of a jurisdictional issue. In any event, we may review this fundamental constitutional question even though it was not explicitly articulated in the trial court or in the briefs. See Practice Book § 4187; State v. Smith, 207 Conn. 152, 163, 540 A.2d 679 (1988); State v. Gilnite, 202 Conn. 369, 373, 521 A.2d 547 (1987); Greenwood v. Greenwood, 191 Conn. 309, 315, 464 A.2d 771 (1983).